Exhibit 10.30
 
AMENDMENT NO. 2
TO
CONVERTIBLE PROMISSORY NOTE


This Amendment No. 2 to the Convertible Promissory Note (this "Amendment") is
executed November 11, 2011, by Sanomedics International Holdings, Inc., a
Delaware corporation (the “Maker”); and CLSS Holdings, LLC ("Holder") to amend
the Convertible Promissory Note dated September 30, 2010 (as amended) of the
Maker in favor of the Holder (the "Note") with such Amendment to take effect as
of October 1, 2011.


The Maker and the Holder desire to amend the Note and further agree as follows:


1.           Capitalized Terms.                                Except as
expressly provided in this Amendment, all capitalized terms used in this
Amendment have meanings ascribed to them in the Note and those definitions are
incorporated by reference into this Note.


2.           The initial sentence of the Note shall be deleted and the following
shall be substituted therefor:


“FOR VALUE RECEIVED, the undersigned, Sanomedics International Holdings Inc., a
Delaware corporation ("Maker"), hereby promises to pay to the order of CLSS
HOLDINGS LLC, a Florida limited liability company, or its assigns ("Holder") the
principal sum of One Hundred Eighty Thousand Dollars ($180,000.00) together with
interest as set forth below, on or by the earlier of such date hereinafter
referred to as the "Maturity Date"): (i) an Event of Default (as defined
herein); and (ii) October 1, 2012.”


3.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.


4.           Third Parties.                                Except as
specifically set forth or referred to herein, nothing herein express of implied
is intended or shall be construed to confer upon or give to any person other
than the parties hereto and their permitted successors or assigns, any claims,
rights, remedies under or by reason of this Amendment.


5.           Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the State of Florida applicable to agreements made
and to be performed entirely within such State and the federal laws of the
United States of America, without regard to the conflict of laws rules thereof.


 
 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.




Sanomedics International Holdings, Inc.,




By:              /s/ Keith Houlihan
Name:         Keith Houlihan
Title:           President and by resolution of the members of the Board of
Directors


CLSS Holdings, LLC




By:             /s/ Craig Sizer
Name:        Craig Sizer
Title:          President

